[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On October 16, 1990 the court filed a memorandum of decision, among other things, awarding alimony and property to the defendant. Both parties have filed motions addressed to the memorandum which the court heard.
The court will amend and clarify the memorandum as follows:
1. The award of alimony is unchanged.
2. The court will modify the property award in this manner. The plaintiff shall retain sole title to the Winsted home as agreed. The plaintiff will transfer title to the Torrington property to the defendant upon the condition that she will pay off back taxes, the Summit National Bank loan in the amount of $22,300.00 and the CNB education loan in the amount of $11,000.00 when that property is sold. The defendant will sell said property within eighteen months and during said period, the plaintiff will pay the interest payments on the CNB and Summit National Bank loan and all current taxes. The plaintiff's advances of these payments will be reimbursed to him when the property is sold.
3. The parties agreed during the trial to a division of personal property which is hereby approved.
In all other respects the court will adhere to its October 16, 1990 memorandum of decision. The factors required to be considered under Sections 46b-81 and 46b-82 have also been considered in the modifications herein.
McDONALD, J.